     Case:3:18-cv-01865-RS
     Case  19-15456, 07/02/2019, ID: 11352532,
                             Document          DktEntry:
                                        216 Filed        13, Page
                                                  07/08/19   Page 11 of
                                                                     of 11

              Supreme Court of the United States
                     Office of the Clerk
                 Washington, DC 20543-0001
                                                                Scott S. Harris
                                                                Clerk of the Court
                                                                (202) 479-3011
                                June 28, 2019


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


       Re: Wilbur L. Ross, Secretary of Commerce, et al.
           v. California, et al.
           No. 18-1214
           (Your No. 19-15456, 19-15457)


Dear Clerk:

      The Court today entered the following order in the above-entitled case:

       The motion of Fair Lines America Foundation for leave to file a brief as
amicus curiae is granted. The petition for a writ of certiorari before judgment
is granted. The judgment is vacated, and the case is remanded to the United
States Court of Appeals for the Ninth Circuit for further consideration in
light of Department of Commerce v. New York, 588 U. S. ___ (2019).

       The judgment or mandate of this Court will not issue for at least
twenty-five days pursuant to Rule 45. Should a petition for rehearing be filed
timely, the judgment or mandate will be further stayed pending this Court's
action on the petition for rehearing.



                                       Sincerely,




                                       Scott S. Harris, Clerk
